Exhibit 10.39

FORM OF OPTION ROLLOVER AGREEMENT

OPTION ROLLOVER AGREEMENT dated as of the date indicated on the Del Monte Foods
Investment Election Worksheet executed by the individual listed thereon (the
“Management Stockholder”) on or before February 11, 2011, a copy of which is
attached hereto as Exhibit A (the “Investment Election Worksheet”), (this
“Agreement”) between Blue Acquisition Group, Inc., a Delaware corporation (the
“Company”), and the Management Stockholder.

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of November 24,
2010 (the “Merger Agreement”), by and among Del Monte Foods Company, a Delaware
corporation (“Del Monte”), the Company and Blue Merger Sub Inc., a Delaware
corporation and a direct wholly owned subsidiary of the Company (“Merger Sub”),
and subject to the terms and conditions set forth in the Merger Agreement,
Merger Sub will on the date of closing of the Merger (as defined herein)
pursuant to the Merger Agreement (the “Closing Date”) merge with and into the
Company (the “Merger”), with Del Monte surviving the Merger, with each
stockholder of Del Monte common stock as in effect immediately prior to the
Merger (such stock, “Del Monte Stock”) receiving $19.00 per share upon
consummation of the Merger;

WHEREAS, the Management Stockholder currently holds options to purchase shares
of Del Monte Stock outstanding immediately prior to the effective time of the
Merger (the “Del Monte Options”), all of which shall become fully vested on the
consummation of the Merger, pursuant to one or more of the 1997 Stock Incentive
Plan (“1997 Employee Plan”), the 1998 Stock Incentive Plan (“1998 Plan”), and
the 2002 Stock Incentive Plan (“2002 Plan”), as applicable, pursuant to which
the Del Monte Options were originally granted (collectively, the “Del Monte
Plans”);

WHEREAS, in connection with the Merger, the Company has selected the Management
Stockholder as a person eligible to make an investment in shares of common stock
of the Company, par value $0.01 per share (“Common Stock”) through, among other
methods, (i) the exchange of all or a portion of his or her Del Monte Options
for fully-exercisable options to purchase shares of Common Stock after the
Merger (the “Rollover Options”), subject to such changes in the terms of such
Del Monte Options as they currently exist under the Del Monte Plans and related
stock option agreement (the “Del Monte Plan Terms”) as agreed between the
Company and the Management Stockholder, and as otherwise adjusted, in each case
pursuant to this Agreement; and (ii) to receive in consideration of such
exchange of Del Monte Options for Rollover Options, new options to purchase
shares of Common Stock as set forth below; and

NOW THEREFORE, in consideration of the foregoing, and the covenants and promises
and representations set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged and
accepted, the parties hereto agree, subject to the Company’s acceptance of the
Management Stockholder’s execution of this Agreement, to the following:



--------------------------------------------------------------------------------

1. Rollover. The Management Stockholder hereby agrees to exchange the Del Monte
Options (or portions thereof) as set forth on the Investment Election Worksheet
for Rollover Options, and the Company hereby agrees to provide such resulting
Rollover Options, with such exchange to be effected as of the Closing Date. As a
condition to such exchange, the Management Stockholder hereby agrees to execute,
effective as of the Closing Date, the Management Stockholder’s Agreement, in the
form attached as Exhibit B, and the Sale Participation Agreement, in the form
attached as Exhibit C, and the Company agrees to countersign, and where
applicable, cause Blue Holdings I, L.P. (the “Parent”) to countersign, each such
agreement.

2. New Options. In addition to the Rollover Options, the Company hereby agrees
to grant to the Management Stockholder, as soon as practicable after the Closing
Date, an option (the “New Option”) to purchase shares of Common Stock at an
exercise price per share of $5.00, for such number of shares as is equal to the
sum of (i) the Minimum Rollover Amount, as set forth on Exhibit D, divided by
$5.00, and (ii) a number that is within the range set forth on Exhibit D, such
number to be determined by the Board of Directors of the Company in consultation
with the Chief Executive Officer, subject to the Management Stockholder
remaining employed with the Company at the time of each such grant. The New
Option shall be granted pursuant to the Company’s 2011 Stock Incentive Plan in
the form attached as Exhibit E (the “2011 Plan”), and evidenced by a Stock
Option Agreement in the form attached as Exhibit F.

3. Rollover Option Terms. The Management Stockholder shall hold the Rollover
Options pursuant to the Del Monte Plan Terms, subject to the following
adjustments and amendments thereto, to be effective immediately upon the
Effective Time (as defined in the Merger Agreement):

(a) The exercise price per share of the Common Stock underlying the Rollover
Options will be $1.25.

(b) The number of shares of Common Stock underlying each Rollover Option will be
equal to the quotient obtained by dividing (x) the excess, if any, of (A) the
product of $19.00 and the number of shares of Del Monte Common Stock underlying
each Del Monte Option (or portion thereof ) to be exchanged for a Rollover
Option hereunder immediately prior to this adjustment, over (B) the aggregate
exercises price of such Del Monte Option (or portion thereof) immediately prior
to this adjustment, by (y) $3.75, rounded down to the nearest whole share. The
number of shares of Common Stock that are subject to the Rollover Options,
effective immediately following the exchange referenced herein, are set forth on
Exhibit D attached hereto.

(c) The Rollover Options shall be fully and immediately vested and exercisable
upon the Effective Time and shall remain exercisable until the earliest to occur
of the following:

(i) the tenth anniversary of the date of grant of the Del Monte Option that is
being exchanged for the applicable Rollover Option (as such expiration date is
identified on Exhibit D attached hereto) if the Management Stockholder’s
employment with the Company and any of its subsidiaries is terminated (A) by
reason of the Management

 

2



--------------------------------------------------------------------------------

Stockholder’s death, Disability, resignation by the Management Stockholder for
Good Reason (each of the foregoing terms as defined in the Management
Stockholder’s Agreement) or due to his or her “Retirement” (such term defined as
the Management Stockholder’s resignation of employment with the Company and its
subsidiaries on or after the Management Stockholder’s attainment of age
fifty-five (55) and completion of ten (10) or more years of continuous
employment with the Company and its subsidiaries, including employment prior to
the Effective Time with Del Monte or its subsidiares) or (B) by the Company and
its subsidiaries without Cause (as defined in the Management Stockholder’s
Agreement); or

(ii) 90 days following the date of the termination of the Management
Stockholder’s employment by the Company and all of its subsidiaries by the
Management Stockholder without Good Reason (except due to death, Disability or
Retirement (as such term is defined above)); or

(iii) the date that is thirty (30) days following notice by the Company or any
of its subsidiaries to the Management Stockholder of his or her termination for
Cause by the Company and its subsidiaries; or

(iv) the tenth anniversary of the date of grant of the Del Monte Option that is
being exchanged for the applicable Rollover Option (such tenth anniversary, the
“Option Expiration Date”), so long as the Management Stockholder remains
employed with the Company or any subsidiary through such date; or

(v) the date the Rollover Option is terminated pursuant to Section 5 of the
Management Stockholder’s Agreement; or

(vi) Notwithstanding any of the foregoing, at the discretion of the Company, if
the committee under the 2011 Plan determines that all options to purchase Common
Stock granted under the 2011 Plan are to be cancelled pursuant to Section 9 of
the 2011 Plan, in which case all then outstanding Rollover Options shall be
terminated in the same manner and on the same terms as such options pursuant to
Section 9 of the 2011 Plan, unless otherwise agreed in writing between the
Management Stockholder and the Company.

(d) Unless otherwise provided in the Management Stockholder’s Agreement or the
Sale Participation Agreement, in the event that the Management Stockholder
elects to exercise any outstanding Rollover Options, the payment of the exercise
price may be paid upon exercise of such Rollover Options pursuant to any of the
following methods: (A) in cash directly by the Management Stockholder (but not,
unless and until further written notice by the Company to the Management
Stockholder is provided, pursuant to any cashless exercise program by which the
Management Stockholder might otherwise have been permitted to sell shares of
stock to pay such exercise price or taxes under the Del Monte Plan Terms prior
to the Merger), (B) through the use of shares of Common Stock (any such shares
valued based on their Fair Market Value (as such term is defined in the
Management Stockholder’s Agreement) on the date of exercise) that the Management
Stockholder has held for at least six months (or such shorter or longer period
of time as may be required by the Company’s accountants to avoid the Rollover
Option being

 

3



--------------------------------------------------------------------------------

classified as a liability under FASB ASC 718, as defined in the Management
Stockholder’s Agreement) having an aggregate Fair Market Value, or (C) by
indication that the Management Stockholder elects to have the Company withhold a
number of shares having an aggregate Fair Market Value, in each such case equal
to the amount of the aggregate exercise price due upon the exercise of such
Rollover Options in full satisfaction of payment of such exercise price, from
the number of shares of Common Stock that would otherwise be issued to the
Management Stockholder upon exercise of such Rollover Options if such exercise
price had been paid in cash directly by the Management Stockholder to the
Company at such time.

(e) Unless otherwise provided in the Management Stockholder’s Agreement or the
Sale Participation Agreement, in the event that the Management Stockholder
elects to exercise any outstanding Rollover Options, the payment of any
withholding taxes due in connection with the exercise of such Rollover Options
shall only be made by the Management Stockholder in cash directly by the
Management Stockholder (but not, unless and until further written notice by the
Company to the Management Stockholder is provided, pursuant to any cashless
exercise program by which the Management Stockholder might otherwise have been
permitted to sell shares of stock to pay such exercise price or taxes under the
Del Monte Plan Terms prior to the Merger); provided, however, that if the
Management Stockholder holds at any time any Rollover Options that are within
thirty (30) days of expiring upon the Option Expiration Date (whether as a
result of the Management Stockholder’s continuous employment with the Company or
any of its subsidiaries, or the termination of his or her employment with the
Company and its subsidiaries by reason of the Management Stockholder’s death,
Disability, resignation by the Management Stockholder for Good Reason or due to
his or her Retirement or by the Company and its subsidiaries without Cause),
then payment of any minimum withholding taxes due in connection with the
exercise of any outstanding Rollover Options may be made through (A) the use of
shares of Common Stock (any such shares valued based on their Fair Market Value
on the date of exercise) that the Management Stockholder has held for at least
six months (or such shorter or longer period of time as may be required by the
Company’s accountants to avoid the Rollover Option being classified as a
liability under FASB ASC 718, as defined in the Management Stockholder’s
Agreement) having an aggregate Fair Market Value, or (B) by indication that the
Management Stockholder elects to have the Company withhold a number of shares
having an aggregate Fair Market Value, in each such case equal to the amount of
the minimum withholding taxes due upon the exercise of such Rollover Options, in
full satisfaction of payment of such minimum withholding taxes due, from the
number of shares of Common Stock that would otherwise be issued to the
Management Stockholder upon exercise of such Rollover Options if such minimum
withholding taxes had been paid in cash directly by the Management Stockholder
to the Company at such time.

(f) The Rollover Options shall be subject to the provisions of Section 8 and 9
of the 2011 Plan, and any similar provisions contained in the Del Monte Plans
shall cease to apply.

4. Management Stockholder Representations.

(a) The Management Stockholder hereby represents and warrants to the Company
that the Management Stockholder is the sole (or joint with his or her spouse)
record and beneficial owner of the Del Monte Options to be converted into
Rollover Options and that

 

4



--------------------------------------------------------------------------------

the Management Stockholder has not sold, transferred, conveyed, pledged or
hypothecated any interest in such Del Monte Options, and the Management
Stockholder agrees not to take any action that would cause the foregoing
representations and warranties not to be true as of the effective time of the
Merger.

(b) The Management Stockholder further acknowledges and agrees that from and
after the effective time of the Merger, pursuant to the terms of the Merger
Agreement and the Del Monte Plans, any Del Monte Options (or portion thereof),
to the extent not exercised prior to the Merger and not otherwise to be
exchanged for Rollover Options hereunder (such options being the “Cashed Out
Options”), will be cancelled immediately prior to the effective time of the
Merger and will thereafter represent only the right to receive a cash payment
equal to the product of (x) the number of shares of Del Monte Common Stock
underlying the options multiplied by (y) the amount (if any) by which $19.00
exceeds the per share exercise price relating to such Cashed Out Options,
without interest and less any applicable withholding taxes, and will no longer
be exercisable for any securities of Del Monte, the Company or any of their
respective subsidiaries, successors or assigns, all in accordance with the terms
of the Merger Agreement; and all of the Management Stockholder’s rights and
claims in respect of the Management Stockholder’s Del Monte Options (or portions
thereof) that are (and solely to the extent) permitted pursuant to this
Agreement to become Rollover Options, or a portion thereof, as of the Effective
Time shall be limited to (i) the terms and conditions of the agreements or
instruments evidencing such Del Monte Options as in effect immediately prior to
the Merger and under the Del Monte Plan Terms, as amended by this Agreement, and
(ii) the terms and conditions of the Management Stockholder’s Agreement and Sale
Participation Agreement.

5. Company Representations. The Company hereby represents and warrants that
immediately following the Effective Time (disregarding any stock or options held
by member of management of the Company or its subsidiaries), (i) Parent will be
the only holder of any capital stock of the Company, and (ii) Parent will not
own any class of security other than Common Stock. The Company hereby further
represents and warrants that the per share purchase price paid by the Parent for
its Common Shares is equal to $5.00.

6. Conflicts. In the event of any conflict between the Del Monte Plan Terms and
the terms of this Agreement, the Management Stockholder’s Agreement and the Sale
Participation Agreement, respectively, the terms of this Agreement, the
Management Stockholder’s Agreement and the Sale Participation Agreement,
respectively, shall control.

7. Governing Law. This Option Rollover Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

8. Counterparts. This Option Rollover Agreement may be executed in counterparts
pursuant to an omnibus signature page, all of which shall be considered one and
the same agreement, it being understood that all parties need not sign the same
counterpart.

[Signatures on next page.]

 

5



--------------------------------------------------------------------------------

Accepted this      day of February, 2011 by:

 

BLUE ACQUISITION GROUP, INC.

By:

 

 

  Name:   Title:  

 

6